            Case 2:20-mj-00709-BNW Document 37
                                            36 Filed 02/09/21
                                                     02/08/21 Page 1 of 4




 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
     702-388-6336
 5   christopher.lin@usdoj.gov
 6   Attorneys for the United States of America

 7                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00709-BNW

                    Plaintiff,
10
                                                       Stipulation to Continue the Preliminary
                            v.                         Examination Date and Exclude Time Under
11
                                                       the Speedy Trial Act
     SHEENA ELKIND,
12                                                     (Sixth Request)
                    Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, Christopher Lin, Assistant United States

17   Attorney, representing the United States of America, and Gabriel Grasso, Esq., representing

18   Defendant Elkind, that the Preliminary Examination date in the above captioned case, which is

19   currently scheduled for February 12, 2021 at 10:00 A.M., be continued to a date and time

20   convenient for the Court but not less than 30 days from the current setting. The parties also

21   stipulate to an extension of (1) the 30-day period under 18 U.S.C. § 3161(b) in which an

22   indictment or information must be returned, and (2) the 90-day period under 18 U.S.C. § 3164(b)

23   for commencing trial for a detained defendant.

24
           Case 2:20-mj-00709-BNW Document 37
                                           36 Filed 02/09/21
                                                    02/08/21 Page 2 of 4




 1   1.    This continuance is not sought for purposes of delay, but to account for the necessary

 2         social-distancing in light of the COVID-2019 public health emergency, and to allow the

 3         defense adequate time to prepare during the public health emergency and following its

 4         resolution.

 5   2.    Defense counsel needs additional time to review available discovery and meet and confer

 6         with the defendant to discuss possible resolutions or strategies.

 7   3.    Denial of this request could result in a miscarriage of justice, and the ends of justice

 8         served by granting this request outweigh the best interests of the public and the defendant

 9         in a speedy trial.

10   4.    The defendant is at liberty and does not object to the continuance.

11   5.    This is the parties’ sixth request to continue the Preliminary Examination date.

12   6.    The additional time requested by this stipulation is excludable in computing the time

13         within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

14         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

15         States Code, Section 3161(h)(7)(B)(i) and (iv).

16

17         DATED this 8th day of February, 2021.

18

19   NICHOLAS A. TRUTANICH
     United States Attorney
20
     /s/ Christopher Lin                                  /s/ Gabriel Grasso
21   CHRSTIOPHER LIN                                      GABRIEL GRASSO, Esq.
     Assistant United States Attorney                     Counsel for Defendant
22

23

24

                                                      2
               Case 2:20-mj-00709-BNW Document 37
                                               36 Filed 02/09/21
                                                        02/08/21 Page 3 of 4




 1                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 2

 3   United States of America,                           )       Case No. 2:20-mj-00709-BNW
                                                         )
 4                          Plaintiff,                   )       Findings and Order on Stipulation
                                                         )
 5        v.                                             )
                                                         )
 6   SHEENA ELKIND,                                      )
                                                         )
 7                         Defendant.                    )
                                                         )
 8

 9             Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

     1.        To account for the necessary social-distancing in light of the COVID-2019 public health
11
               emergency and to allow the defense adequate time to prepare during and following the
12
               resolution of this public health emergency, the Preliminary Examination date in this case
13
               should be continued.
14
     2.        Defense counsel needs additional time to review available discovery and meet and confer
15
               with the defendant to discuss possible resolutions or strategies.
16
     3.        The parties agree to this continuance.
17
     4.        The defendant is at liberty and does not object to the continuance.
18
     5.        This continuance is not sought for purposes of delay.
19
     6.        Denial of this request could result in a miscarriage of justice, and the ends of justice
20
               served by granting this request outweigh the best interest of the public and the defendants
21
               in a speedy trial.
22
     7.        The Speedy Trial Act’s indictment clock under 18 U.S.C. § 3161(b) is extended to the
23
               Preliminary Hearing date set below.
24

                                                             3
           Case 2:20-mj-00709-BNW Document 37
                                           36 Filed 02/09/21
                                                    02/08/21 Page 4 of 4




 1   8.    The additional time requested by this stipulation is excludable in computing the time

 2         within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

 3         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 4         States Code, Section 3161(h)(7)(B)(i) and (iv).

 5         THEREFORE, IT IS HEREBY ORDERED that the Preliminary Examination in the

 6   above-captioned matter currently scheduled for February 12, 2021 be vacated and continued to
     March 18, 2021, at 1:00 PM.
     _______________________,  __________, at the hour of ____:____ _.M.
 7

 8
                 February
           DATED this      9, of
                      ___ day 2021.
                                 _____________, 2020.
 9

10                                             ____________________________________
                                               HONORABLE BRENDA N. WEKSLER
11                                             United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    4
